          Case Case 3:17-mj-01713-WIG
               3:17-mj-01713-WIG      Document
                                 *SEALED*      5 Filed
                                          Document  1 08/13/20   Page Page
                                                       Filed 11/07/17 1 of 30
                                                                            1 of 30
AO   106 (Rev.   04/10) Application for   a Search Wanant




                                            UNTrn,o SrarBS DISTruCT COURT                                                               Flt. n åi
                                                                            for the
                                                                 District of Connecticut                                           ¡0lI i{ûy -1 p t:
                                                                                                                                                     JL,
                 In the Matter of the Search          of                                                                       US     0,5LT;¡:i ¡-,i¡;
                                                                                                                                                  *r1j',;
          (Briefly describe the property to be searched                                                                            gnt0cËfì,th
          'or    iëlántify the persoln by name and address)
        THE PREMISES KNOWN AS
                                                                                           case   No.                                           i
19 JOLIET COURT, GROTON, CONNECTCUT                                                              3' 11 rrú i1 l3(tot6 )
                                                   APPLICATION FOR A SEARCH }VARRANT
        I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or desøibe the
property to be searched and give its location):        the PremiseS known as 19 Joliet GOurt, GrOton, Gonnecticut,                             aS
further described in Attachment A.

located in       the                                  District   of             Gonnecticut                  , there is now concealed (identifu the
person or describe the property to be seized)i

 See Attachment B


           The basis for the search under Fed. R, Crim. P. 41(c) is                   (check one or more)i

                     úevidence of a crime;
                     dcontraband, fruits of crime, or other items illegally possessed;
                     dproperty designed for use, intended for use, or used in committing a crime;
                     E   a person to be       arested or    a person   who is unlawfully restrained.

           The search is related to a violation of:
                 Code Section                                                               Offense Description
         18 U.S.C. $2252A(a)                            Activities relating to material constituting or
                                                        containing child pornography

            The aonlication is based on these facts:
          See Affidavit attached


            d      Continued onthe attached sheet.
            tr     Delayed notice of        days (give exact ending date if                        than 30 days:                        ) is requested
                   under l8 U.S.C. $ 3103a, the basis of which is set forth                        attached



                                                                                                             Applicant's

                                                                         Ryan Mahar, SpecialAgent - Homeland Security Investigations
                                                                                                             Prínted name and title

 Sworn to before me and signed in my presence.


 Date              tt/"lty
                    l/
                                                                                      /s/ William I. Garfinkel
                                                                                                               Judge's signature

 City and state: Bridgeport, Connecticut                                         William l. Garfinkel. United States Maqistrate Judqe
                                                                                                             Printed name and title
     Case Case 3:17-mj-01713-WIG
          3:17-mj-01713-WIG      Document
                            *SEALED*      5 Filed
                                     Document  1 08/13/20   Page Page
                                                  Filed 11/07/17 2 of 30
                                                                       2 of 30



                                                                                              l. *,1 .
                                UNITED STATES DISTRICT COURT
                                                                                              ¡ t ;..,
                                                                                                               ::
                                  DISTRICT OF CONNECTICUT

IN THE MATTER OF THE APPLICATION                                 Misc.   No._          ¡$ll   ¡i$V   -l p           l: jlr
OF THE UNITED STATES OF AMERICA
FOR A WARRANT AUTHORIZING THE                                    Fited Under   Seal iJS iliSî;-;;l       i   ,",.),;,\
SEARCH OF THE PREMISES KNO\A/N AS
19 Joliet Court, Groton, Connecticut
                                                                    3"11 rn5llitö,äi'"

                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


         I, Ryan Mahar, being duly sworn, depose and state as follows:

                                   BACKGROUND OF AFFIANT

          1.     I   am a Special Agent with Homeland Security Investigations ("HSI"), and I have

been employed by HSI as a Special Agent since July 2011. Prior to serving as a Special Agent

with HSI, I was employed as a Special Agent with the United States Secret Service ("USSS") for

approximately nine years. I am presently assigned to the HSI office in Hartford, Connecticut. I

have received extensive training provided by the Federal Law Enforcement Training Center, the

USSS, and HSI in the investigation and enforcement of laws of the United States. I have received

training in the area of child pornography (as defined in 18 U.S.C . ç 2256) and child exploitation,

and have, as part of my daily duties as an HSI agent, investigated violations relating to child

exploitation and child pornography, including violations pertaining to the possession, distribution,

receipt and production of child pornography, the online enticement of minors, and the traveling in

interstate and foreign commerce to engage in sexual activity with minors, in violation of 18 U.S.C.

$   $ 225 1 , 2252, 2252A, 2422, and 2423   .   I have participated in the execution of numerous search

and arrest warrants involving child exploitation and/or child pornography offenses. I also serve as

a computer     forensic examiner with HSI.
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20   Page Page
                                               Filed 11/07/17 3 of 30
                                                                    3 of 30




       2.      I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure al@)(2)(C), that is, a government agent authorized to enforce criminal laws

and duly authorized by the Attomey General to request a search warrant.           I am one of the officers

involved in the investigation that is the subject of this affrdavit and have personally participated

in the investigation concerning the violations of the federal laws listed herein.

       3.      I am currently investigating William MILLETT ("MILLETT"),               *    adult male born

in 1990, who at the time of the offense conduct under investigation was residing in the              area   of

Lyme, Connecticut, for knowingly accessing with intent to view, receiving and possessing child

pornography and visual depictions of a minor engaged in sexually explicit conduct, in violation             of

18 U.S.C. $$ 2252A(a) (hereinafter "the     TARGET OFFENSES").

       4.      I   subscribe this affidavit in support of an application for a search warrant pursuant

to Rule 41 for the premises known as: 19 Juliet Court, Groton, Connecticut, which is further

                                           oothe
described in Attachment A (hereinafter             TARGET PREMISES"), to locate and seize the

items described in Attachment B.

        5.     Based on the information set forth in this   Affidavit, I believe there     is probable cause

to believe that the TARGET PREMISES contain items that constitute instrumentalities, fruits,

and evidence of the   TARGET OFFENSES, as more fully specified in Attachment B.

        6.     The statements contained in this Affidavit are based in part on information provided

by other members of local, state, and federal law enforcement, my own investigation to include

personal observations, documents and other investigative materials which I have reviewed, as well

my training and experience as a Special Agent with        HSI.   Since this   Affidavit is being submitted

for the limited purpose of securing a search warrant, I have not included each and every fact known


                                                      2
     Case Case 3:17-mj-01713-WIG
          3:17-mj-01713-WIG      Document
                            *SEALED*      5 Filed
                                     Document  1 08/13/20   Page Page
                                                  Filed 11/07/17 4 of 30
                                                                       4 of 30




to me concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause to believe that evidence, fruits, and instrumentalities of the TARGET

OFFENSES are located within the TARGET PREMISES,               as   more fully described in Attachment

A.

                                  STATUTORY AUTHORITY

        7.     This investigation concerns possible violations of 18 U.S.C. $$ 22524(a) relating

to the sexual exploitation of a minor.

        8.      18 U.S.C. $ 2252A(a) prohibits a person from knowingly mailing, transporting,

shipping, receiving, distributing, reproducing for distribution, selling, accessing with intent to view

or possessing any child pornography, as defined in 18 U.S.C. ç 2256(8), when such child

pornography was either mailed or shipped or transported         in or affecting interstate or foreign

commerce by any means, including by computer, or when such child pornography was produced

using materials that had traveled in interstate or foreign commerce. The statute also prohibits a

person from attempting and conspiring to do the same.

                                           DEFINITIONS

        9.     The following definitions apply to this Affidavit:

               a.      "Child Pornography,"    as used herein, includes the   definition in 18 U.S.C.   $


2256(8) (any visual depiction including any photograph, film, video, picture, or computer or

computer-generated image or picture, whether made or produced by electronic, mechanical, or

other means of sexually explicit conduct, where (A) the production of such visual depiction

involves the use of a minor engaging in sexually explicit conduct; (B) such visual depiction is a

digital image, computer image, or computer-generated image that is, or is indistinguishable from,


                                                   J
   Case Case 3:17-mj-01713-WIG
        3:17-mj-01713-WIG      Document
                          *SEALED*      5 Filed
                                   Document  1 08/13/20   Page Page
                                                Filed 11/07/17 5 of 30
                                                                     5 of 30




that of a minor engaging in sexually explicit conduct; or (C) such visual depiction has been created,

adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct),

and also includes any visual depiction, the production of which involves the use of a minor engaged

in sexually explicit conduct. 18 U.S.C. çç 2252 and2256(2).

               b.        "Visual depiction" includes undeveloped film and videotape, datastored on

computer disk or by electronic means which is capable of conversion into a visual image, and data

which is capable of conversion into a visual image that has been transmitted by any means, whether

or not stored in a permanent format. 18 U.S.C. ç 2256(5).

                c.       "Sexually explicit conduct" means actual               or   simulated    (Ð   sexual

intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between

persons of the same or opposite sex;    (ii) bestiality; (iii) masturbation; (iv) sadistic or masochistic

abuse; or   (v) lascivious exhibition of the genitals or pubic area of any person. 18 U.S.C.                $


22s6(2)(A).

                d.       "Minor"   means any person under the age    of   18   years. 18 U.S.C.   $ 2256(1).

                e.       "Internet Protocol address" or "IP address" refers to a unique number used

by a computer to access the Internet. Traditionally, IP addresses were either dynamic, meaning an

Internet service provider (ISP) assigns a different unique number to a computer every time it

accesses the Internet,   or static, meaning an ISP assigns a user's computer a particular IP address

that is used each time the computer accesses the Internet. Generally, the static IP addresses were

assigned by those companies who offered "broadband" Internet setvice, such as through cable or

digital subscriber line (DSL), whereas "dial-up" companies would assign their users dynamic

addresses. Now, however, as a greater number of American Internet users choose broadband


                                                   4
   Case Case 3:17-mj-01713-WIG
        3:17-mj-01713-WIG      Document
                          *SEALED*      5 Filed
                                   Document  1 08/13/20   Page Page
                                                Filed 11/07/17 6 of 30
                                                                     6 of 30




Internet service, many of these users are being assigned what may be colloquially referred to as a

o'sticky dynamic IP address" or a'osticky    IP." A sticky   IP is a dynamically assigned IP address

that does not change often. The address leases are usually set to long periods and simply renewed

upon expiration. The practical effect is that one may observe a user being assigned the same IP

address for weeks or months and then assigned another IP address for a similar stretch of time.

        f.     "Kik Messenger", commonly called Kik, is a freeware instant messaging mobile

app from the Canadian company      Kik Interactive, available free of charge on iOS, Android,    and

Windows Phone operating systems. It uses a smartphone's data plan or Wi-Fi to transmit and

receive messages, photos, videos, sketches, mobile webpages, and other content after users register

a usefname


   CHILD PORNOGRAPHY PRODUCER AND COLLECTOR CHARACTERISTICS

        10.    Based upon my training and experience, as well as from information provided to

me by other law enforcement personnel involved in the investigation of cases involving the sexual

exploitation of children, I believe the following traits and characteristics are generally found to

exist and be true in cases involving individuals who produce, distribute, and/or collect child

pornography:

               a.      The majority of individuals who produce, distribute, and/or collect child

pornography are persons who have         a   sexual attraction   to children. They   receive sexual

gratification and satisfaction from sexual fantasies fueled by depictions of children that are sexual

in nature.

               b.      The majority of individuals who produce, distribute, and/or collect child

pornography produce, distribute, andlor collect sexually explicit materials, which may consist of


                                                   5



                                                                                        ñ
   Case Case 3:17-mj-01713-WIG
        3:17-mj-01713-WIG      Document
                          *SEALED*      5 Filed
                                   Document  1 08/13/20   Page Page
                                                Filed 11/07/17 7 of 30
                                                                     7 of 30




photographs, magazines, motion pictures, video tapes, books, slides, computer graphics or digital

or other images for their own sexual gratification. The majority of these individuals also collect

child erotica, which may consist of images or text that do not rise to the level of child pornography

but which nonetheless fuel their deviant sexual fantasies involving children.

                 c.     The majority of individuals who produce, distribute, andlor collect child

pomography often seek out like-minded individuals, either in person or over the Internet, to share

information and trade depictions of child pornography and child erotica as a means of gaining

status, trust, acceptance and support. The different Internet based vehicles used           by such
individuals to communicate with each other include, but are not limited to: P2P, e-mail, e-mail

groups, bulletin boards, Internet Relay Chat ("IRC"), newsgroups, instant messaging, and other

similar vehicles.

                 d.     The majority of individuals who produce, distribute, and/or collect child

pornography rarely, if ever, dispose of their sexually explicit materials and may go to great lengths

to conceal and protect from discovery, theft, and damage their collections of illicit materials. They

almost always maintain their collections in private and secure locations such as their homes or on

electronic storage devices.

                         BACKGROUND OF THE INVESTIGATION

        11   .   On or about September 21, 2017 , the office of Homeland Security Investigations

(HSD in Hartford, Connecticut received information that the HSI Cyber Crimes Center (C3) Child

Exploitation Investigations Unit (CEIU) is investigating the contents from Freedom Hosting II,      a


server that hosted multiple websites on The Onion Router (Tor) network. HSI reviewed and

identified multiple website forums that focused on the discussion and distribution of material


                                                  6
   Case Case 3:17-mj-01713-WIG
        3:17-mj-01713-WIG      Document
                          *SEALED*      5 Filed
                                   Document  1 08/13/20   Page Page
                                                Filed 11/07/17 8 of 30
                                                                     8 of 30



depicting child exploitation material.

        12.    At the end of January 2017, an anonymous hacker accessed and took down                   the

Freedom Hosting    II Server.    Several individuals claimed to have interviewed the hacker. The

hacker allegedly stated that they discovered the host went against their own terms of service, which

described azeto tolerance policy for child pornography. The hacker allegedly indicated that over

fifty percent of the contents of Freedom Hosting II Server was related to child pornography.

        13.    The anonymous hacker publicly published the data from the websites, stripped of

child sexual abuse material. In February 2017,HSI began an investigation ofthe publicly available

data and subsequently issued administrative subpoenas to US based Electronic Service Providers.

        14.    The anonymous hacker ultimately provided the contents to include the child sexual

abuse material to the Federal Bureau     of Investigation (FBI). HSI provided input to a search

warant affidavit based upon the review of the publicly available data to define what material

would be reviewed by law enforcement. The FBI obtained a search warrant on May               17   ,2017, in

the Northern District of Maryland for the FBI, HSI and our foreign law enforcement counterparts

to review the contents from the Freedom Hosting II Server. On May 18,2017 ,the FBI turned over

a copy of the contents to HSI.

        15.    To date, HSI has focused on several forums to include the forum titled "

        which had over 46,000 users. HSI is currently focusing on users who had been active on

the forum within the year leading up to the Freedom Hosting    II   Server hack, that is,   within ayear

ofJanuary 2017.

        16.    The Department of Justice (DOJ) Child Exploitation and Obscenities Section

(CEOS) rebuilt the                        " forum on C3's internal network. Once an individual

entered the                      forum, they are immediately able to view images of ch{d sexual

                                                                                                  \
                                                  7\
                                                                                                  \ñ,
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20   Page Page
                                               Filed 11/07/17 9 of 30
                                                                    9 of 30




abuse   material. HSI has the capability to view the forum as it appeared to users prior to the site

being hacked.

         17.     HSI captured screenshots of the users' activity on the forum. This includes the

users' profiles, comments made by users within conversational threads on the forum, as well as a

review of any images the users posted within their comments. In most instances, child sexual

abuse material was Íecovered    with comments made by the targets.

         18.     Users were able to input an email address when creating a profile account on the

                forum. However, there was no email verification process to confirm that these were

email accounts that actually belonged to the                         user. HSI reviewed the email

addresses associated   with the user accounts to determine which accounts      appeared   to be valid

email accounts provided by US Electronic Service Providers (ESPs). HSI sent administrative legal

processes to the US ESPs     for these accounts. HSI cannot confirm through this process that the

email address provided by each user on the forum belongs to each user identified through legal

process.

                                       PROBABLE CAUSE

           19. A review of the information      provided to HSI Hartford revealed the following

accounts were created on the                     forum:

         20.     User o'bottomboy03O3" on the                      forum joined the forum on April

2,2016, provided email address "bottomboy0303@gmail.com" (EMAIL ACCOUNT #1), and

was assigned User     ID: 1982. User "bottomboy0303"        made four comments on the forum, all

occurring on April 2, 2016. For example, on April 2, 2016, user "bottomboyO3O3" posted

comment:      "i would fuck her good" under Image ID # 83, which     shows the genitalia of a minor

female and was tagged with "                AZO I   .   "


                                                  I
     Case Case 3:17-mj-01713-WIG
          3:17-mj-01713-WIG      Document
                            *SEALED*      5 Filed
                                     Document  1 08/13/20    Page Page
                                                  Filed 11/07/17  10 of 10
                                                                        30 of 30




         2I.   User "thedarksideO3" on the                       forum joined on July 8,2016,

provided email address "bibottom03@gmail.com" (EMAIL ACCOUNT #2), and was assigned

User ID: 31 138. User "thedarksideO3" uploaded one image and made 26 comments on the forum

between July 8, 2016 andNovember 4,2016.

         22.   On July 8,2016, user "thedarksideO3" uploaded Image ID # 5443 titled "IMG_0121

(l).JPG," which was tagged with"2 butt olds yaeî" and was viewed 222 times by other members

of              iddo forum. Image ID # 5443 appears to show a toddler, approximately two to

three years old, standing at the edge of a body of water wearing only a hat and sneakers with

buttocks visible. This image also shows an adult female wearing a black bathing suit standing in

front of the toddler. In addition, user "thedarkside03" posts comment "this is my son butt what do

you think".

         23.   On August 21,2016, user "thedarksideO3" posted comment 'oanyone want to talk

dirty email me EMAIL ACCOUNT #2 i love kids i have three of my own" under Image ID #

5146, which shows an adult male inserting his penis into the vagina of a minor female who is

laying on her stomach and was tagged with "slut".

         24.   On August 2I,2016, user "thedarkside03" posted comment      "i would   make her my

little slave an do as i say" under Image ID # 5325, which shows    a naked adult male pulling the

blond hair of a naked minor female, who appears to be in distress and is wearing a black collar

with metal spikes. The image was tagged with "cry" and contains caption, "Imagine hurting and

abusing and torturing this helpless little bitch, punishing her tender little body for hours, just

working on her and making her scream and cry in pain, oh yes..."

         25.   On August   2I,2016, user "thedarkside03" posted comment "i want to fuck her with

you big men" under Image lD # 6452, which shows an adult male who                  to be raping   a



                                                9
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  11 of 11
                                                                     30 of 30




minor female from behind and pulling her blond hair. The image was tagged with o'tpax".

          26.   On August 23,2016, user "thedarksideO3" posted comment "anyone want to talk

dirty email me EMAIL ACCOUN"I #2 i have three kids" under Image ID # 6488, which shows

the genitalia of a bent over minor female photographed from behind and was tagged with "ass girl

pussy".

          27.   On August 24, 2016, user "thedarksideO3" posted comment "want to talk dirty

email me EMAIL ACCOUNT #2 i have three kids or kik me willstermaní9" under Image ID #

6458, which shows a penis penetrating the vagina           of a minor female not visible above the waist

and was tagged with   "fuck".

          28.   On August   17   , 2017 ,   Kik Interactive Inc. responded to a Department of Homeland

Security Summons requesting subscriber information                for Kik user "willsterman69". Kik
Interactive Inc. advised that Kik user "willsterman69" is subscribed to Ed ANONYMOUS," using

an unconfirmed email address of dickweeb@gmail.con (sic) (hereinafter          "KlK ACCOUNT #1").
Kik Interactive Inc. also advised that the Kik account for user "willsterman69" was created on

March 22,2016, and was accessed on September24,2016 from IP Address 76.23.134.53 operated

by Comcast.

          29.   On November 4,2016, user "thedarkside03" posted comment'owant to chat or trade

pics email me i have three kids an love to talk dirty EMAIL ACCOUNT #3" under Image ID #

7260, which shows two hands inserting a penis into a vagina of a minor female who is not visible

above her waist due to a red striped blanket or clothing and was tagged       with "spritz".

          30.   On May 31,2017, Google Inc. responded to a Department of Homeland Security

Summons requesting subscriber information               for EMAIL ACCOUNT #l and EMAIL
ACCOUNT #2.


                                                      10

                                                                                     \
                                                                                         $v
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  12 of 12
                                                                     30 of 30




        31.      Google Inc. advised that                      EMAIL ACCOUNT                    #l is subscribed to Jim
ANONYMOUS, was created on April 1,2016, from IP Address 66.212.197.110, and is assigned

account number 1061763127020. Google Inc. advised                             EMAIL ACCOUNT           #1 was last accessed

on April 2,2016, but Google Inc. did not provide any IP Address login history, despite a request

for this information.

        32.      Google Inc. advised that                   EMAIL ACCOUNT #2 is                    subscribed   to   'William

MILLETT,      was created on December 14,2015, from IP Address 166.170.20.205, and is assigned

account number 40881002735. Google Inc. advised that                                   EMAIL ACCOUNT #2 was accessed

on January 7, 2017, from IP Address 216.255.167.77; on January 7, 2017, from IP Address

174.255.I93.127; on January 9,2017, from IP Address 174.255.205.I41; and on January 30,2017,

from IP Addres s 260 I : 1 8 a   :   4 1 7f: f8 fb : 4 d2f :9 Íbc : bc 6 8 : d0   8   d.

        33.      On August 24,2017, Google Inc. responded to a second Department of Homeland

Security Summons requesting subscriber information for                                     EMAIL ACCOUNT #1, EMAIL

ACCOUNT #2, and EMAIL ACCOUNT #3.

        34.      Google provided the same subscriber and registration information for EMAIL

ACCOUNT #1 listed above in par. 31.

        35.      Google provided the same subscriber and registration information for EMAIL

ACCOUNT #2 listed above in par. 32,bvt Google did not provide any IP Address login history

despite a request for this information.

        36.      Google advised that             EMAIL ACCOUNT #3 is subscribed to Jim ANONYMOUS,

was created on November 3, 2016, from IP Address 19,8.223.207.160 operated by Verizon

Wireless, and is assigned account number 999206153266. Google further advised that EMAIL

ACCOUNT #3 was last              accessed on November                    7, 2016, but Google did not provide any IP


                                                                    11
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  13 of 13
                                                                     30 of 30



Address login history, despite a request for this information.

       37. As discussed above, I           am aware based on my training and experience that

individuals with a sexual interest in children communicate with each other using a variety of

communication methods such asP2P, e-mail, chat rooms, bulletin boards, instant messaging, and

other social media applications. I am also aware that due to the physical distance between users

of the internet, they would need a reliable electronic method of communication to chat and transfer

files, which can easily be accomplished with email.

                                Identification of \ililliam MILLETT

       38.       As stated in par. 32 above, William MILLETT is the subscriber of EMAIL

ACCOUNT       #2.   Searches conducted    by the HSI Cyber Crimes Center (C3) using CLEAR,          a


commercially available database, revealed an individual            in   Connecticut named William

MILLETT, residing at 72-2 Cove Road, Lyme, Connecticut. This search also revealed
MILLETT is related to Alexandria        Reed.

        39.      Searches   in the Connecticut Department of Motor Vehicles     database revealed a

registered driver in Connecticut named V/illiam          MILLETT                 ), residing   at

Cove Road, Lyme, Connecticut.        MILLETT is assigned Driver's License ID                   3. The

photograph for   MILLETT       on file with the Connecticut Department of Motor Vehicles shows an

adult white male with blond     hair.   Searches   in the Connecticut Department of Motor Vehicles

database also revealed a registered driver in Connecticut named Alexandria Reed (DOB:               ),

residing a       Old Colchester Road, Uncasville, Connecticut. Reed is assigned Driver's License

ID               . The photograph for Reed on file with the Connecticut Department of Motor

Vehicles shows an adult white female with brown hair.




                                                    t2

                                                                                   {þv
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  14 of 14
                                                                     30 of 30




                   Connection of \ililliam MILLET to TARGET PREMISES

        40.     A WHOIS1     search   for IP Address 216.255.167 .77,used on January 7,2017, at 4:04

AM UTC (January 6, 2016 at 11:04 AM EST) to access EMAIL ACCOUNT #2, which                                  is

subscribed to V/illiam    MILLETT,       revealed   it is operated by Thames Valley Communications
Inc., located at295 Meridian Street, Groton, Connecticut.

        4I.     On June 20,2017, Thames Valley Communications responded to a Department                     of

Homeland Security Summons requesting subscriber information for IP Address 216.255.167.77

used on January 7 ,2017 , at 4:04     AM UTC (January 6,2017 , at ll:04 AM EST). Thames Valley

Communications advised IP Address 216.255.167 .77 was subscribed to Rodeway Iw¡ 425 Bridge

Street, Groton, Connecticut, telephone number 860-445-6550 and is assigned Account Number

016801. Thames Valley Communications advised the lease for IP Address 216.255.167.77 began

on January 27 ,2016 and ended on March 16,2017            .




        42.     On October 18,2017, the Rodeway Inn located at 425 Bridge Street, Groton, CT,

provided records in response to a Department of Homeland Security Summons. These records

included a receipt showing that William        MILLETT,             Cove Road, Old Lyme, CT 06371,

checked into Room 112 of the Rodeway Inn on January 6,2017,at 3:15 PM EST and checked out

on January 7 , 2017 at   lI:27 AM EST. MILLETT paid $51.74              using Visa card bearing number

4ll7   7640 22922374. Based on these records,        MILLETT was a registered        guest at the Rodeway

Inn in Groton, CT on January 7,2017 at 4:04 AM UTC (January 6,2017 at Il:04 PM EST) when

EMAIL ACCOUNT #2 was accessed from IP Address 216.255.167.77.

         43.    Internet searches for V/illiam      MILLETT located a publicly available          Facebook

profile posted at https://www.facebook.com/william.millett. The profile picture for this Facebook


1 WHOIS is a query that is widely   used to search databases that store the registered users or assignees   of
an internet resource such as an IP Address
                                                     13




                                                                                     ùv
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  15 of 15
                                                                     30 of 30



account shows an approximately 25-30 year old white male with blond hair holding a baby

wrapped in a blanket, which was posted on September 3,2016. The adult male with blond hair in

this photograph on Facebook is similar in appearance to the photograph of William    MILLET    on

file with the Connecticut Department of Motor Vehicles (DL ID:                   3). An additional

photograph posted to this Facebook account shows an adult white female with brown hair kissing

MILLETT.

       44.    A search of MILLETT's Facebook friends revealed a publicly available profile for

Alex Millett. The Facebook profile for Alex Millett is located                                  at

https://www.facebook.com/reedpapamonk and contains multiple photographs of an adult white

female with brown hair similar in appearance to the photograph of Alexandria Reed on file with

the Connecticut Department of Motor Vehicles (DL ID:                 ). An additional photograph

posted on September 18, 2017,to Alex Millett's Facebook account shows Alex Millett posing at

an aquarium with three children ranging in ages from infant to approximately four years    old. A

comment posted for this photograph contains "You have 3 now?!". The number of children in this

photograph (3) posing with Alex Millett matches information posted on August 21,2016 by user

"thedarksideO3" in the "                   forum with comment "anyone want to talk dirty email

me   EMAIL ACCOUNT #2 i love kids i       have three of my own," under Image     ID # 5146 which

shows an adult male inserting his penis into the vagina of a minor female.

        45.    A review of the IP Addresses obtained from Facebook pursuant to a Department of

Homeland Security Summons for account'oreedpapamorìk," which is subscribed to Alex Millett,

revealed that IP Address 66.212.197.110 was used on March    ll,2016 to access Facebook account

"reedpapamonk". This same IP Address was also used on April 1, 2016 lo create EMAIL

ACCOUNT #lrwhich was then used to register user'obottomboyO303" on the "                         "


                                                l4


                                                                             ñ
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  16 of 16
                                                                     30 of 30




forum. User "bottomboy03O3" made four comments including "i would fuck her good" under

Image ID # 83 showing the genitalia of a minor female.

          46.      In addition, a review of the IP Addresses obtained from Facebook for               account

"reedpapamonk" subscribed to Alex Millett revealed IP Address 76.23.134.53 was used on 8129116

to access Facebook account "reedpapamonk". This same IP Address was also used on 9l24l16 to

access   KIK ACCOUNT            #1, which was referenced in a comment posted on 8124116 by user

"thedarksideO3" on the                           " forum. The comment by user "thedarkside03" stated
o'want
         to talk dirty email me EMAIL ACCOUNT #2 i have three kids or kik me             KIK ACCOUNT

#1"   and was posted under Image        lD # 6458 which shows   a penis   penetrating the vagina of a minor

female not visible above the waist.

          47   .   The above information in Paragraph 45 shows that Alex Millett's Facebook account

was accessed       in a span of a few      weeks by the same IP Addresses used          to   access   EMAIL

ACCOUNT #2 and KIK ACCOUNT #1, both associated with                       an user account on the

          forum. I know from my training and experience that the same IP Address used to access

multiple accounts across a date range may indicate that the IP Address remained assigned to                 a


residence or business for a period of time before the IP Address was reassigned. Therefore, the

operator       of EMAIL ACCOUNT #1, EMAIL ACCOUNT #2, KIK ACCOUNT #1,                                     and

Facebook account "reedpapamonk" subscribed to Alex Millett were in the same physical location

when accessing the accounts indicating these account holders may reside together or be acquainted

with each other.

          48.      A further   search   of Alex Millett's publicly available Facebook profile revealed      a


publicly available profile for Susan Reed. Susan Reed appears in commercially available

databases as an older relative          of Alexandria Reed with a shared address located at               Old


                                                       15
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  17 of 17
                                                                     30 of 30




Colchester Road, Uncasville, CT.

       49. The publicly available Facebook profile for                Susan Reed      is   located   at

htçs://www.facebook.com/susan.reed.l8        and contains multiple photographs of a white female

approximately 40-50 years      old. Reed also posted the same photograph          as was posted on

September 18,2017, to Alex Millett's Facebook account showing Alex Millett posing at an

aquarium with three children ranging in ages from infant to approximately four years old.

       50.       An additional photograph posted to the Facebook account of Susan REED on July

7, 2016, shows Alex Millett holding what appears to be an approximately two year old female

child on the banks of a pond. This photograph shows a similar beach area and water to the

photograph posted on July 8,2016, by user "thedarkside03" to the "                     " forum. The

photograph posted by user "thedarkside03" to the                            forum shows a toddler,

visible from behind, approximately two   -   three years old, standing at the edge of a body of water

wearing only a hat and sneakers with buttocks visible and the comment "this is my son butt what

do you think".

       51.       A review of the IP Addresses obtained from Facebook pursuant to a Department of

Homeland Security Summons           for William MILLETT's           Facebook account located at

https://www.facebook.com/william.millett revealed this account was last accessed on September

3,2017,at7:I3PMUTC(2:13PMEST)fromIPAddress7L235.187.155. AWHOISsearchfor

IP Address 71.235.187.i55 revealed it is operated by Comcast Communications ("Comcast").

       52.       Comcast provided records for IP Address 7I.235.I87.155 pursuant to a Department

of Homeland Security Summons. Comcast advised that IP Address 71.235.187.155 used on

September 3,2017 at7:13 PM UTC (2:13 PM EST) was assigned to the SUBJECT PREMISES

and was subscribed to Ashley Millett with telephone number                  -6694 and email address


                                                  t6
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  18 of 18
                                                                     30 of 30




williammilbt253@comcast.net. Comcast advised that IP Address 711235.187.155 was assigned

to this account beginning on May 29,2017 until October 30, 2017.

       53.     On October       3I, 2017, surveillance conducted at the SUBJECT          PREMISES

revealed that a gold Chrysler 300M with Connecticut registration AH 11154 was parked in the

vicinity of the SUBJECT PREMISES. Alexandria Reed was observed departing the SUBJECT

PREMISES late morning in the gold Chrysler 300M and the vehicle was located a short time later

parked at Applebee's in Groton, CT. This vehicle is registered to William MILLETT,                Cove

Road #2,Lyme, CT.

       54.     Later in the evening of October 3I,2017, the gold Chrysler 300M with Connecticut

registration AH   11   154 and a red Mitsubishi Eclipse with Connecticut registration 5AL HV2, were

parked inthe vicinity ofthe SUBJECT PREMISES. The red Mitsubishi Eclipse with Connecticut

registration 5AL HV2 is registered to William MILLETT,T            Cove Road #2, Lyme,   CT.   Searches

conducted by the Connecticut State Police in law enforcement databases revealed the only vehicles

currently registered to William MILLETT are the gold Chrysler 300M the red Mitsubishi Eclipse.

There are no vehicles registered to Alexandria Reed or Alexandria Millett.

       55.     On November 2,2017, surveillance conducted at the SUBJECT PREMISES

revealed the gold Chrysler 300M with Connecticut registration AH 11154 andthe red Mitsubishi

Eclipse with Connecticut registration 5AL HV2, were parked in the vicinity of the SUBJECT

PREMISES. V/illiam MILLETT was observed departing the SUBJECT PREMISES                               at

approximately 7:13 AM, in the red Mitsubishi Eclipse with Connecticut registration 5AL HV2.

       56.     On November 2, 2017, the Connecticut Department of Labor advised that

MILLETT is employed at Sullivan Lawn          Services,   LLC, I Piney Branch Road, Ivoryton, CT and

the last address of record at the Connecticut Department of Labor for    MILLETT is        Cove Road



                                                   l7
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20   Page Page
                                               Filed 11/07/17 19 of 19
                                                                    30 of 30




#2,Lyme, CT.

       57.      On November 2,2017, United States Postal Inspection Service (USPIS) Inspector

David Lindberg advised that MILLETT currently receives mail a                CoveRoad #2, Lyme, CT

and at the SUBJECT PREMISES.

       58.      The Connecticut Department of Children and Families (DCF) advised




                                                                                  .

       COMPUTERS. ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       59.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES, in whatever form they are

found. One form in which the records might be found is data stored on a computer's hard drive

or other storage media. Thus, the warrant applied for would authorize the seizure of electronic

storage media or, potentially, the copying of electronically stored information, all under Rule

a1(e)(2)(B).

       60.      Probable cause. I submit that   if   a computer   or storage medium is found on the

SUBJECT PREMISES, there is probable cause to believe the records described in Attachment

B will be stored on that computer or storage medium, for at least the following reasons:

           a.   Based on my knowledge, training, and experience, I know that computer files or
                remnants of such files can be recovered months or even years after they have been
                downloaded onto a storage medium, deleted, or viewed via the Internet.
                Electronic files downloaded to a storage medium can be stored for years at little

                                                     18
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  20 of 20
                                                                     30 of 30



                 or no cost. Even when files have been deleted, they can be recovered months or
                 years later using forensic tools. This is so because when a person "deletes" a file
                 on a computer, the data contained in the file does not actually disappear; rather,
                 that dataremains on the storage medium until it is overwritten by new data.

            b.   Therefore, deleted files, or remnants of deleted files, may reside in free space or
                 slack space-that is, in space on the storage medium that is not currently being
                 used by an active file-for long periods of time before they are overwritten. In
                 addition, a computer's operating system may also keep a record of deleted data in
                 a
                   ttswapt'or ttrecovefyt' file.

            c.   Wholly apart from user-generated files, computer storage media-in particular,
                 computers' internal hard drives-contain electronic evidence of how a computer
                 has been used, what it has been used for, and who has used it. To give a few
                 examples, this forensic evidence can take the form of operating system
                 configurations, artifacts from operating system or application operation, file
                 system data structures, and virtual memory "swap" or paging files. V/hile it is
                 technically possible to delete this information, computer users typically do not
                 erase or delete it, because special software is typically required for that task.

            d.   Similarly, files that have been viewed via the Internet are sometimes
                 automatically downloaded into a temporary Intemet directory or "cache."

       6l        Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence   will   be on any storage medium in the

SUBJECT PREMISES because:

            a.   Data on the storage medium can provide evidence of a file that was once on the
            storage medium, but has since been deleted or edited, or of a deleted portion of a file
            (such as a paragraph that has been deleted from a word processing file). Virtual
            memory paging systems can leave traces of information on the storage medium that
                                                                  'Web
            show what tasks and processes were recently active.        browsers, e-mail programs,
            and chat programs store configuration information on the storage medium that can
            reveal information such as online nicknames and passwords. Operating systems can
            record additional information, such as the attachment of peripherals, the attachment
            of USB flash storage devices or other external storage media, and the times the
            computer was in use. Computer file systems can record information about the dates
            files were created and the sequence in which they were created, although this
            information can later be falsified,

                                                  t9


                                                                                      \h!'
Case Case 3:17-mj-01713-WIG
     3:17-mj-01713-WIG      Document
                       *SEALED*      5 Filed
                                Document  1 08/13/20    Page Page
                                             Filed 11/07/17  21 of 21
                                                                   30 of 30




       b.  As explained herein, information stored within a computer and other electronic
       storage media may provide crucial evidence of the "who, what, why, when, where,
       and how" of the criminal conduct under investigation, thus enabling the United States
       to establish and prove each element or alternatively, to exclude the innocent from
       further suspicion. In my training and experience, information stored within a
       computer or storage media (e.g., registry information, communications, images and
       movies, transactional information, records of session times and durations, internet
       history, and anti-virus, spyvvare, and malware detection programs) can indicate who
       has used or controlled the computer or storage media. This "user attribution"
       evidence is analogous to the search for "indicia of occupancy" while executing a
       search warrant at a residence. The existence or absence of anti-virus, spyware, and
       malware detection programs may indicate whether the computer was remotely
       accessed, thus inculpating or exculpating the computer owner. Further, computer and
       storage media activity can indicate how and when the computer or storage media was
       accessed or used. For example, as described herein, computers typically contain
       information that log (1) computer user account session times and durations; (2)
       computer activity associated with user accounts; (3) electronic storage media that
       connected with the computer; and (4) the IP addresses through which the computer
       accessed networks and the internet. Such information allows investigators to
       understand the chronological context of computer or electronic storage media access,
       use, and events relating to the crime under investigation. Additionally, some
       information stored within a computer or electronic storage media may provide crucial
       evidence relating to the physical location of other evidence and the suspect. For
       example, images stored on a computer may both show a particular location and have
       geolocation information incorporated into its file data. Such file data typically also
       contains information indicating when the file or image was created. The existence of
       such image files, along with external device connection logs, may also indicate the
       presence of additional electronic storage media (e.g., a digital c¿ì.mera or cellular
       phone with an incorporated camera). The geographic and timeline information
       described herein may either inculpate or exculpate the computer user. Last,
       information stored within a computer may provide relevant insight into the computer
       user's state of mind as it relates to the offense under investigation. For example,
       information within the computer may indicate the owner's motive and intent to
       commit a crime (e.g., internet searches indicating criminal planning), or
       consciousness of guilt (e.g., running a "wiping" program to destroy evidence on the
       computer, or passwoÍd protecting/encrypting such evidence in an effort to conceal it
       from law enforcement).

       c. A person who has appropriate familiarity with how a computer works can, after
       examining this forensic evidence in its proper context, draw conclusions about how
       computers were used, the purpose of their use, who used them, and when.

       d.  The process of identifying the exact files, blocks, registry entries, logs, or other
       forms of forensic evidence on a storage medium that are necessary to draw an
       accurate conclusion is a dynamic process. V/hile it is possible to specify in advance
       the records to be sought, computer evidence is not always datathat can be merely
       reviewed by a review team and passed along to investigators. Whether data stored on

                                            20



                                                                                \l
    Case Case 3:17-mj-01713-WIG
         3:17-mj-01713-WIG      Document
                           *SEALED*      5 Filed
                                    Document  1 08/13/20    Page Page
                                                 Filed 11/07/17  22 of 22
                                                                       30 of 30




              a computer is evidence may depend on other information stored on the computer and
              the application of knowledge about how a computer behaves. Therefore, contextual
              information necessary to understand other evidence also falls within the scope of the
              warrant.

               e.    Further, in finding evidence of how a computer was used, the purpose of its use,
                     who used it, and when, sometimes it is necessary to establish that aparticular
                     thing is not present on a storage medium. For example, the presence or absence
                     of counter-forensic programs or anti-virus programs (and associated data) may
                     be relevant to establishing the user's intent.

               f.    I know that when an individual uses a computer, the individual's computer will
                     generally serve both as an instrumentality for committing the crime, and also as
                     a storage medium for evidence of the crime. The computer is an instrumentality
                     of the crime because it is used as a means of committing the criminal offense.
                     The computer is also likely to be a storage medium for evidence of a crime.
                     From my training and experience, I believe that a computer used to commit a
                     crime of this type may contain (1) data that is evidence of how the computer
                     was used; (2) datathat was sent or received; (3) notes as to how the criminal
                     conduct was achieved; (a) records of Intemet discussions about the crime; and
                     (5) other records that indicate the nature of the offense.

         62        Necessity of seizing or copying entire computers or storage media. In most cases,

a   thorough search of a premises for information that might be stored on storage media requires

the seizure of the physical storage media and later off-site review consistent with the warrant. In

lieu of removing storage media from the premises, it is sometimes possible to make an image

copy of storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer's data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the

storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

              g.    The time requiredfor an exømination. As noted above, not all evidence takes the
                   form of documents and files that can be easily viewed on site. Analyzing
                   evidence of how a computer has been used, what it has been used for, and who
                   has used it requires considerable time, and taking that much time on premises
                   could be unreasonable. As explained above, because the warrant calls for forensic
                   electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
                   examine storage media to obtain evidence. Storage media can store a large

                                                     2l
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  23 of 23
                                                                     30 of 30




                 volume of information. Reviewing that information for things described in the
                 warrant can take days or weeks, depending on the volume of data stored, and
                 would be impractical and invasive to attempt on-site.

            h.   Technical requiremenls. Computers can be configured in several different ways,
                 featuring a variety of different operating systems, application software, and
                 configurations, Therefore, searching them sometimes requires tools or knowledge
                 that might not be present on the search site. The vast array of computer hardware
                 and software available makes it difficult to know before a search what tools or
                 knowledge will be required to analyze the system and its data on the subject
                 premises. However, taking the storage media off-site and reviewing it in a
                 controlled environment will allow its examination with the proper tools and
                 knowledge.

            i.   Variety offorms of electronic media. Records sought under this warrant could be
                 stored in a variety of storage media formats that may require off-site reviewing
                 with specialized forensic tools.

       63        Nature of examinøtion. Based on the foregoing, and consistent with Rule

a1(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize alater review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts     of   a hard   drive to human inspection in

order to determine whether it is evidence described by the warrant.

       64.       Because multiple people may share the SUBJECT PREMISES as a residence,                 it

is possible that the SUBJECT PREMISES will contain storage media that are predominantly

used, and perhaps owned, by a person who is not suspected of a crime.                If it is nonetheless
determined that it is possible that the things described in this warrant could be found on any         of

those computers or storage media, the warrant applied for would permit the seizure and review          of

those items as well.




                                                    22


                                                                                      \)\"
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  24 of 24
                                                                     30 of 30



                                            CONCLUSION

           65.   Based on the aforementioned factual information, there is probable cause to believe,

and   I   do believe, that evidence of the TARGET OFFENSES is located within the TARGET

PREMISEES, which constitutes and contains items that constitute contraband, fruits,

instrumentalities and evidence of crime, or material otherwise criminally possessed, or property

that is or has been used as the means of committing the TARGET OFFENSES.

           66. In consideration     of the foregoing, I respectfully request that this Court issue         a

warrant authorizing the search of the TARGET PREMISES, described in Attachment A, for the

items more specifically identified in Attachment B.

                                          Request for Sealing

           67.   It is also respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the application

and search warrant.    I believe that sealing this warrant and application is necessary   because the

items and information to be seized are relevant to an ongoing criminal investigation. Based upon

my training and experience, I have learned that online criminals actively search for criminal

affidavits and search warrants via the Internet, and disseminate them to other online criminals      as


they deem appropriate, often by posting them publicly online through the carding forums.

Premature disclosure of the contents of this affidavit and related documents may have

a significant and negative impact on the continuing investigation and may severely jeopardize its




                                                   23                     \Tþ
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  25 of 25
                                                                     30 of 30




effectiveness




                                                        Special Agent Ryan Mahar
                                                        Department of Homeland Security
                                                        Homeland Security Investigations

                                              q9
       Subscribed and sworn to before me   this I    day of November, 2017.



                                                     /s/ William I. Garfinkel
                                                    HON. V/ILLIAM I
                                                    UNITED STA      GISTRATE JUDGE




                                                                      {,Ñ
                                              24
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  26 of 26
                                                                     30 of 30




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

IN THE MATTER OF THE APPLICATION                            Misc. No     17mj1713
OF THE UNITED STATES OF AMERICA
FOR A WARRANT AUTHORIZING THE                               Filed Under Seal
SEARCH OF THE PREMISES KNOWN AS
19 Joliet Court, Groton, Connecticut




                                       ATTACHMBNT A

                                   Property to Be Searched

       The property to be searched is located at 19 Joliet Court, Groton, Connecticut and it is
described as a two family, single story residence with gray siding, red window shutters, and a
fenced backyard with a rear door for each unit. The building is marked with number 17 on the
southeast corner of the residence facing the street. The entrance door to number 19 is furthest
from the street and facing southwest.




                                                25



                                                                         \N.
          Case Case 3:17-mj-01713-WIG
               3:17-mj-01713-WIG      Document
                                 *SEALED*      5 Filed
                                          Document  1 08/13/20    Page Page
                                                       Filed 11/07/17  27 of 27
                                                                             30 of 30

     26
Vþ
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  28 of 28
                                                                     30 of 30




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

IN THE MATTER OF THE APPLICATION                              Misc. No.    17mj1713
OF THE UNITED STATES OF AMERICA
FOR A V/ARRANT AUTHORIZING THE                                Filed Under Seal
SEARCH OF THE PREMISES KNOWN AS
l9 Joliet Court, Groton, Connecticut



                                        ATTACHMENT B

                                       Records to be Seized

   The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has been
used as the means of committing a criminal offense, namely violations of Title 18, United States
Code, Sections 2252A(a):

    1.   Computers or storage media used as a means to commit the violations described above

   2.    For any computer or storage medium whose seizure is otherwise authorized by this
         warrant, and any computer or storage medium that contains or in which is stored records
         or information that is otherwise called for by this warrant (hereinafter, "COMPUTER"):

            a.   evidence of who used, owned, or controlled the COMPUTER at the time the
                 things described in this warrant were created, edited, or deleted, such as logs,
                 registry entries, configuration files, saved usernames and passwords, documents,
                 browsing history, user profiles, email, email contacts, "chat," instant messaging
                 logs, photographs, and correspondence;
            b.   evidence of software that would allow others to control the COMPUTER, such as
                 viruses, Trojan horses, and other forms of malicious software, as well as evidence
                 of the presence or absence of security software designed to detect malicious
                 software;
            c.   evidence of the lack of such malicious software;
            d.   evidence indicating how and when the computer was accessed or used to
                 determine the chronological context of computer access, use, and events relating
                 to crime under investigation and to the computer user;
            e.   evidence indicating the computer user's state of mind as it relates to the crime
                 under investigation;
            f.   evidence of the attachment to the COMPUTER of other storage devices or similar
                 containers for electronic evidence;
            g.   evidence of counter-forensic programs (and associated data) that are designed to
                 eliminate data from the COMPUTER;
            h.   evidence of the times the COMPUTER was used;

                                                 27
                                                                                 \
                                                                                 ul'
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  29 of 29
                                                                     30 of 30



           i.   passwords, encryption keys, and other access devices that may be necessary to
                access the COMPUTER;
           j.   documentation and manuals that may be necessary to access the COMPUTER or
                to conduct a forensic examination of the COMPUTER;
           k.   records of or information about Internet Protocol addresses used by the
                COMPUTER;
           l.   records of or information about the COMPUTER's Internet activity, including
                firewall logs, caches, browser history and cookies, "bookmarked" or oofavorits"
                web pages, search terms that the user entered into any Internet search engine, and
                records ofuser-typed web addresses; and
           m.   contextual information necessary to understand the evidence described in this
                attachment.
           n.   Records and information showing access to and/or use of "Kik" to facilitate
                access with intent to view child pornography; and
           o.   Records and information relating or pertaining to the identity of the person or
                persons using or associated with Kik account willsterman6g; and
           p.   Records and information relating or pertaining to the identity of the person or
                persons using or associated with bottomboy0303@.email.com,
                bibottom03@email.com, and bidaddyO3@email.com.

   3.   Routers, modems, and network equipment used to connect computers to the Internet.

   4.   Child pornography and child erotica.

   5.   Records, information, and items relating to violations of the statutes described above
        including:

           a.   Records, information, and items relating to the occupancy or ownership of 19
                Juliet Court, Groton, Connecticut including utility and telephone bills, mail
                envelopes, or addressed correspondence; Records, information, and items relating
                to the ownership or use of computer equipment found in the above residence,
                including sales receipts, bills for Internet access, and handwritten notes;
           b.   Records and information relating to the identity or location of the persons
                suspected of violating the statutes described above; and
           c.   Records and information relating to sexual exploitation of children, including
                correspondence and communications between users of Website A.

    As used above, the terms "records" and "information" includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

    The term o'computer" includes all types of electronic, magnetic, optical, electrochemical, or
other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

                                                28

                                                                            \
                                                                             $r
  Case Case 3:17-mj-01713-WIG
       3:17-mj-01713-WIG      Document
                         *SEALED*      5 Filed
                                  Document  1 08/13/20    Page Page
                                               Filed 11/07/17  30 of 30
                                                                     30 of 30




network hardware.

             oostorage
    The term           medium" includes any physical object upon which computer data can be
recor$ed. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.




                                             29
                                                                                {J"[-
